DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 10/13/2020, wherein claims 1-20 are pending in the present application, claims 1, 19, 20 being independent. The present Application is a CONTINUTATION of PCT/CN2018/124523 and claims foreign priority to Application CN-201810330630.3 with a filing date of 04/13/2018. The Examiner notes that no certified copy of the foreign priority application has been received. 
Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PEOPLE’S REPUBLIC OF CHINA on 04/13/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810330630.3 application as required by 37 CFR 1.55.
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specification para. 0014-0015 states: the memory may include a non-permanent memory, a random-access memory (RAM) and/or a non-volatile memory and such as a read-only memory (ROM) or a flash memory (flash RAM)). A memory is an example of a computer-readable medium. 
[0015] A computer-readable medium comprises permanent and non-permanent, movable and non-movable media and may implement information storage by means of any method or technology. Information may be computer-readable instructions, data structures, program modules or other data. The examples of a computer storage medium include but are not limited to a phase change memory (PRAM), a static random access memory (SRAM), a dynamic random access memory (DRAM), other types of random access memory (RAM), a read-only memory (ROM), an electrically erasable programmable read-only memory (EEPROM), a flash memory or other memory technologies, compact disk read-only memory (CD-ROM), a digital versatile disc (DVD) or other optical storages, a magnetic cassette tape, and magnetic tape and magnetic disk storage or other magnetic storage devices or any other non-transmission media, which can be used to store information that can be accessed by a computing device (emphasis added). 
	The Applicant Specification includes a not limited list that fails to exclude transitory embodiments for the computer readable medium. Therefore, the "computer readable medium" of claim 20 appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called 
The Examiner suggests that the Applicant add the limitation "non-transitory" to the claim(s) in order to properly render the claims in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification be amended to include the term "non-transitory" to avoid a potential objection to the specification for a lack of antecedent basis of the claimed terminology.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9-10, 12-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20090007246 to Gutowski et al (hereinafter d1) in view of United States Patent Application Publication US-20170126705 to Mirashrafi et al (hereinafter d2).
Regarding claim 1, as to the limitation “A method for detecting wireless network security, the method comprising:” d1 discloses various techniques related to wireless communication (see d1 para. 0002) as applied to security including implementation of the techniques in a system which includes a wireless connection between a wireless device (i.e. UE) and a target wireless device (see d1 Fig. 1 network access) wherein the techniques are embodied as methods (see d1 Figs. 7-8), wherein the methods are executed on devices which include: a processor (see d1 Fig. 5 element 502), and memory (see d1 Fig. 5 element 512) which stores a method as computer executable instructions that cause the device to perform the method, wherein the instructions comprise a computer readable medium (see d1 para. 0077-0078);
as to the limitation “obtaining security detection information of a wireless local area network where the user equipment is located” d1 discloses reception of security information 
as to the limitation “classifying the security detection information and determining security status information corresponding to the wireless local area network based on the security detection information” d1 discloses analyzing and producing a rank (i.e. security status) for the wireless networks based on the security information (see d1 Fig. 7 para. 0071).
as to the limitation “establishing a wireless connection between a user equipment and a target wireless access point” d1 discloses wireless connections (see d1 para. 0071), however specific recitation of establishing a wireless connection between a user equipment and a target wireless access point is not specifically disclosed, attention is directed to d2. D2, in the same field of endeavor of wireless communication, discloses selecting a connecting to a AP in a untrusted mode (i.e. establishing a wireless connection between a user equipment and a target wireless access point) (see d2 Fig. 2 step 2030) followed by obtaining security information (i.e. obtaining security information), and determining a refined trust score (i.e. classifying security detection information) which yields a security status (see d2 Fig. 2 steps 2040, 2050; para. 0071-0073), among other relevant disclosure throughout d2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding secure wireless communication to incorporate the details of establishing a wireless connection between a user equipment and a target wireless access point, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 
Regarding claim 3, as to the limitation “The method according to claim 1, wherein the step of obtaining the security detection information of the wireless local area network where the user equipment is located comprising: performing security detections on the wireless local area network where the user equipment is located to obtain the security detection information of the wireless local area network” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses performing security detections in the local area network where the user is located (see d1 para. 0030, 0037, 0074; d2 para. 0047, 0049, 0053-0054, 0063, 0071).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding secure wireless communication to incorporate the details of obtaining the security detection information of the wireless local area network where the user equipment is located 
Regarding claim 4, as to the limitation “the method according to claim 1, wherein the step of obtaining the security detection information of the wireless local area network where the user equipment is located comprising: transmitting, to a network device, a request for the security detection information of the wireless local area network where the user equipment is located; and receiving the security detection information returned by the network device, wherein the security detection information corresponds to the request for the security detection information” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding secure wireless communication to incorporate the details of transmitting, to a network device, a request for the security detection information of the wireless local area network where the user equipment is located; and receiving the security detection information returned by the network device, wherein the security detection information corresponds to the request for the security detection information, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving security in wireless networks (see d2 para. 0010-0012). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable advantages or results including improving security in wireless networks (see d2 para. 0010-0012), noted above with no undue experimentation, wherein techniques were known in the art as of the effective filing date, and are implemented to achieve the functionality in a similar manner. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be 
Regarding claim 5, as to the limitation “the method according to claim 1, wherein the security detection information comprises at least any one of: detection result information of Domain Name System(DNS) spoofing; detection result information of Address Resolution Protocol(ARP) attack; detection result information of Secure Sockets Layer(SSL) man-in-the-middle attack; detection result information of a fake hotspot; detection result information of a Wireless Application Protocol 2(WAP2) loophole in a hotspot; detection result information of connected devices; and detection result information of network encryption” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose security information that includes at least one of detection result information of connected devices; and detection result information of network encryption (see d1 para. 0030, 0033-0034, 0043-0044, 0046; see d2 para. 0031, 0052, 001449, 0154, 0159, 0164).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding secure wireless communication to incorporate the details of security information that includes at least one of detection result information of connected devices; and detection result information of network encryption, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving security in wireless networks (see d2 para. 0010-0012). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the 
Regarding claim 6, as to the limitation “The method according to claim 5, wherein the security detection information comprises detection result information of DNS spoofing; wherein the step of obtaining the security detection information of the wireless local area network where the user equipment is located comprises: obtaining a data packet of a target website, wherein the data packet is configured to request an IP address corresponding to a domain name of the target website; determining a target IP address for receiving the data packet, wherein the target IP address is different from an Internet Protocol(IP) address of the user equipment and an IP address of a DNS server in the wireless local area network where the user equipment is located; transmitting the data packet to the target IP address as a DNS request; and determining whether there is a DNS spoofing attack in the wireless local area network according to a response data packet received by the user equipment” d1 in view of d2 disclose claim 5 as set forth above, d1 in view of d2 also discloses  DNS spoofing; wherein the step of obtaining the security detection information of the wireless local area network where 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding secure wireless communication to incorporate the details of obtaining a data packet of a target website, wherein the data packet is configured to request an IP address corresponding to a domain name of the target website; determining a target IP address for receiving the data packet, wherein the target IP address is different from an Internet Protocol(IP) address of the user equipment and an IP address of a DNS server in the wireless local area network where the user equipment is located; transmitting the data packet to the target IP address as a DNS request; and determining whether there is a DNS spoofing attack in the wireless local area network according to a response data packet received by the user equipment, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving 
Regarding claim 9, as to the limitation “The method according to claim 1, wherein the step of classifying the security detection information and determining the security status information corresponding to the wireless local area network based on the security detection information comprises: inputting the security detection information into a security classification model to obtain the security status information corresponding to the wireless local area network” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose inputting the security detection information into a security classification model to obtain the security status information corresponding to the wireless local area network (see d2 para. 0068, 0075). 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding secure wireless communication to incorporate the details of inputting the security 
Regarding claim 10, as to the limitation “The method according to claim 9, wherein the security classification model is obtained by machine learning on a number of security classification sample information, wherein each of the security classification sample information comprises several security detection sample information and corresponding security status label information” d1 in view of d2 disclose claim 9 as set forth above, d1 in view of d2 also disclose security classification model is obtained by machine learning on a number of security classification sample information, wherein each of the security classification sample 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding secure wireless communication to incorporate the details of machine learning on a number of security classification sample information, wherein each of the security classification sample information comprises several security detection sample information and corresponding security status label information, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving security in wireless networks (see d2 para. 0010-0012). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable advantages or results including improving security in wireless networks (see d2 para. 0010-0012), noted above with no undue experimentation, wherein techniques were known in the art as of the effective filing date, and are implemented to achieve the functionality in a similar manner. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.

Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding secure wireless communication to incorporate the details of wherein the security status information comprises at least one of: whether the wireless local area network is encrypted, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving security in wireless networks (see d2 para. 0010-0012). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable advantages or results including improving security in wireless networks (see d2 para. 0010-0012), noted above with no undue 
Regarding claim 13, as to the limitation “The method according to claim 12, wherein the method further comprising: presenting the security status information on the user equipment” d1 in view of d2 disclose claim 12 as set forth above, d1 in view of d2 also disclose presenting the security status information on the user equipment (see d2 para. 0069, 0072, 0088). 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding secure wireless communication to incorporate the details of presenting the security status information on the user equipment, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving security in wireless networks (see d2 para. 0010-0012). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable advantages or results including improving security in wireless networks (see d2 para. 0010-0012), noted above with no undue experimentation, wherein techniques were known in the art as of the effective filing date, and are implemented to achieve the functionality in a similar manner. It is also noted that 
Regarding claim 15, as to the limitation “The method according to claim 1, wherein the method further comprising: transmitting, to a corresponding network device, a request to connect to a wireless network which is submitted by a user through the user equipment; receiving access information of the target wireless access point returned by the network device based on the request to connect to the wireless network; wherein the step of establishing the wireless connection between the user equipment and the target wireless access point comprises: establishing the wireless connection between the user equipment and the target wireless access point based on the access information” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose transmitting, to a corresponding network device, a request to connect to a wireless network which is submitted by a user through the user equipment; receiving access information of the target wireless access point returned by the network device based on the request to connect to the wireless network; wherein the step of establishing the wireless connection between the user equipment and the target wireless access point comprises: establishing the wireless connection between the user equipment and the target wireless access point based on the access information (see d1 para. 0071; d2 para. 0070-0075). 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 
Regarding claim 16, as to the limitation “The method according to claim 15, wherein the target wireless access point is selected, by the network device, from available wireless access 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding secure wireless communication to incorporate the details of wherein the target wireless access point is selected, by the network device, from available wireless access points around the user equipment, based on security evaluation information of wireless networks where the wireless access points are located, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving security in wireless networks (see d2 para. 0010-0012). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable advantages or results including improving security in wireless networks (see d2 para. 0010-0012), noted above with no undue experimentation, wherein techniques were known in the art as of the effective filing date, and are implemented to achieve the functionality in a similar manner. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set 
Regarding claim 17, as to the limitation “The method according to claim 1, wherein the method further comprising: transmitting, to a corresponding network device, a query request for available wireless access points which is submitted by a user through the user equipment; receiving one or more available wireless access points returned by the network device based on the query request; wherein the step of establishing the wireless connection between the user equipment and the target wireless access point comprises: transmitting, to the network device, a query request for access information of the target wireless access point, wherein the target wireless access point is selected by the user from the one or more available wireless access points; receiving access information of the target wireless access point returned by the network device; and establishing the wireless connection between the user equipment and the target wireless access point based on the access information” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose transmitting, to a corresponding network device, a query request for available wireless access points which is submitted by a user through the user equipment; receiving one or more available wireless access points returned by the network device based on the query request; wherein the step of establishing the wireless connection between the user equipment and the target wireless access point comprises: transmitting, to the network device, a query request for access information of the target wireless access point, wherein the target wireless access point is selected by the user from the one or more available wireless access points; receiving access information of the target wireless access point returned 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding secure wireless communication to incorporate the details of wherein the target wireless access point is selected, by the network device, from available wireless access points around the user equipment, based on security evaluation information of wireless networks where the wireless access points are located, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving security in wireless networks (see d2 para. 0010-0012). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable advantages or results including improving security in wireless networks (see d2 para. 0010-0012), noted above with no undue experimentation, wherein techniques were known in the art as of the effective filing date, and are implemented to achieve the functionality in a similar manner. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.

Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding secure wireless communication to incorporate the details of receiving the one or more available wireless access points returned by the network device based on the query request, and security evaluation information of a wireless network where each of the available wireless access points is located; wherein the target wireless access point is selected by the user from the one or more available wireless access points based on the security evaluation 
Regarding claim 19, as to the limitation “A device for establishing a secure wireless connection, the device 2 comprising: a processor; and a memory arranged to store computer executable instructions, wherein the executable instructions, when executed, cause the processor to perform the following operations” d1 discloses various techniques related to wireless communication (see d1 para. 0002) as applied to security including implementation of the techniques in a system which includes a wireless connection between a wireless device (i.e. UE) and a target wireless device (see d1 Fig. 1 network access) wherein the techniques are embodied as methods (see d1 Figs. 7-8), wherein the methods are executed on devices which 
as to the limitation “obtaining security detection information of a wireless local area network where the user equipment is located” d1 discloses reception of security information with respect to wireless networks in the local area of the UE (see d1 Fig. 7 steps 708, 710; para. 0071);
as to the limitation “classifying the security detection information and determining security status information corresponding to the wireless local area network based on the security detection information” d1 discloses analyzing and producing a rank (i.e. security status) for the wireless networks based on the security information (see d1 Fig. 7 para. 0071).
as to the limitation “establishing a wireless connection between a user equipment and a target wireless access point” d1 discloses wireless connections (see d1 para. 0071), however specific recitation of establishing a wireless connection between a user equipment and a target wireless access point is not specifically disclosed, attention is directed to d2. D2, in the same field of endeavor of wireless communication, discloses selecting a connecting to a AP in a untrusted mode (i.e. establishing a wireless connection between a user equipment and a target wireless access point) (see d2 Fig. 2 step 2030) followed by obtaining security information (i.e. obtaining security information), and determining a refined trust score (i.e. classifying security detection information) which yields a security status (see d2 Fig. 2 steps 2040, 2050; para. 0071-0073), among other relevant disclosure throughout d2.

Regarding claim 20, as to the limitation “A computer readable medium comprising instructions, wherein the instructions, when executed, cause a system to perform the following operations:” d1 discloses various techniques related to wireless communication (see d1 para. 0002) as applied to security including implementation of the techniques in a system which includes a wireless connection between a wireless device (i.e. UE) and a target wireless device 
as to the limitation “obtaining security detection information of a wireless local area network where the user equipment is located” d1 discloses reception of security information with respect to wireless networks in the local area of the UE (see d1 Fig. 7 steps 708, 710; para. 0071);
as to the limitation “classifying the security detection information and determining security status information corresponding to the wireless local area network based on the security detection information” d1 discloses analyzing and producing a rank (i.e. security status) for the wireless networks based on the security information (see d1 Fig. 7 para. 0071).
as to the limitation “establishing a wireless connection between a user equipment and a target wireless access point” d1 discloses wireless connections (see d1 para. 0071), however specific recitation of establishing a wireless connection between a user equipment and a target wireless access point is not specifically disclosed, attention is directed to d2. D2, in the same field of endeavor of wireless communication, discloses selecting a connecting to a AP in a untrusted mode (i.e. establishing a wireless connection between a user equipment and a target wireless access point) (see d2 Fig. 2 step 2030) followed by obtaining security information (i.e. obtaining security information), and determining a refined trust score (i.e. classifying security 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding secure wireless communication to incorporate the details of establishing a wireless connection between a user equipment and a target wireless access point, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving security in wireless networks (see d2 para. 0010-0012). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable advantages or results including improving security in wireless networks (see d2 para. 0010-0012), noted above with no undue experimentation, wherein techniques were known in the art as of the effective filing date, and are implemented to achieve the functionality in a similar manner. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 

Claims 2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 as set forth above in view of United States Patent Application Publication US-20150365381 to Durbin et al (hereinafter d3).
Regarding claim 2, as to the limitation “The method according to claim 1, wherein the method further comprising: allocating a Virtual Private Network(VPN) channel for the user equipment based on the wireless connection when the security status information comprises risk information” d1 in view of d2 discloses claim 1 as set forth above, however specific recitation of allocating a Virtual Private Network(VPN) channel for the user equipment based on the wireless connection when the security status information comprises risk information is not specifically disclosed, attention is directed to d3. D3, in the same field of endeavor of wireless communication, discloses allocating a Virtual Private Network (VPN) channel for the user equipment based on the wireless connection when the security status information comprises risk information (see d3 Figs. 3-5 para. 0034-0041).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d3 regarding secure wireless communication to incorporate the details of allocating a Virtual Private Network (VPN) channel for the user equipment based on the wireless connection when the security status information comprises risk information, as disclosed by d3.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: automatically providing a secure public wireless network to protect data and/or traffic transferred over the public wireless network on devices 
Regarding claim 14, as to the limitation “The method according to claim 12, wherein the method further comprising: presenting security detection result information on the user equipment when the security status information comprises risk information; and allocating a VPN channel for the user equipment based on the wireless connection when a request for a VPN channel submitted by a user is obtained” d1 in view of d2 discloses claim 12 as set forth above, however specific recitation of presenting security detection result information on the user equipment when the security status information comprises risk information; and allocating a VPN channel for the user equipment based on the wireless connection when a request for a VPN channel submitted by a user is obtained is not specifically disclosed, attention is directed to d3. D3, in the same field of endeavor of wireless communication, discloses allocating a Virtual Private Network(VPN) channel for the user equipment based on the wireless connection 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d3 regarding secure wireless communication to incorporate the details of presenting security detection result information on the user equipment when the security status information comprises risk information; and allocating a VPN channel for the user equipment based on the wireless connection when a request for a VPN channel submitted by a user is obtained, as disclosed by d3.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: automatically providing a secure public wireless network to protect data and/or traffic transferred over the public wireless network on devices (see d3 para. 0002). D3 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2, to achieve the predictable advantages or results including automatically providing a secure public wireless network to protect data and/or traffic transferred over the public wireless network on devices, noted above with no undue experimentation, wherein techniques were known in the art as of the effective filing date, and .
Allowable Subject Matter
Claims 7-8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7710933 B1 to Sundaralingam; Sri Ganeshan et al. discloses classifying radio interfaces in a wireless network. The method includes transferring an unknown MAC address associated with a radio interface of a communication device through a wireless medium and detecting the unknown MAC address on the wireless medium using a first sniffer device. The method also includes transferring information through an access point coupled to a wired medium utilizing the radio interface of the wireless communication device. The information includes the unknown MAC address. The method further includes detecting the unknown MAC address on the wired medium using a second sniffer device and classifying the radio interface as an 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.